Petition for Writ of Mandamus Denied and Memorandum Opinion filed May 4,
 2006








Petition
for Writ of Mandamus Denied and Memorandum Opinion filed May 4, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00251-CV
____________
 
IN RE GHULAM BOMBAYWALA and GBAK PROPERTIES, INC., Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On March
22, 2006, relators, Ghulam Bombaywala and GBAK Properties, Inc., filed a
petition for writ of mandamus in this Court,[1]
requesting we direct the Honorable Brent Gamble, presiding judge of the 270th
District Court of Harris County, Texas, to vacate his order of December 6,
2005, authorizing the sale of certain property, and to declare void the sale
pursuant to that order.    
Relators have failed to establish they are entitled to the
requested mandamus relief and accordingly, 
we deny relators= petition for writ of mandamus.                          




 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed May 4, 2006.
Panel consists of Justices Anderson,
Edelman and Frost. 




[1]See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.